Case 1:20-cv-00008-LEW Document 13 Filed 05/18/20 Page 1 of 1               PageID #: 29



                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


 COLBY DOUCETTE,                               )
                                               )
                      Plaintiff                )
                                               )
 V.                                            )    1:20-CV-00008-LEW
                                               )
 AROOSTOOK COUNTY JAIL, et al.,                )
                                               )
                      Defendants               )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


       On March 25, 2020, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision on Plaintiff’s Complaint. The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo review

and appeal.

       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED. Plaintiff’s Complaint is DISMISSED.

       SO ORDERED.

       Dated this 18th day of May, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE
